DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in response to the Application filed on February 20, 2020.  Claims 1-5 are presently pending and are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 20, 2020, June 3, 2021, and June 21, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it includes reference numbers throughout the abstract.  The abstract should not include other sections of the disclosure.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Wheel Loader configured to Determine a Reduction Value of Traveling Drive Force.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, it is unclear how the “determine a reduction value” is performed, rendering the claim indefinite.  It would not be clear to one of ordinary skill in the art how a reduction value of a traveling drive force could be determined based on a first and second vehicle body acceleration and a thrust of the hydraulic cylinder.  Further clarification is required to allow the claim to be clear.  
In regards to claim 2, it is unclear how the “determine a reduction value” is performed, rendering the claim indefinite.  It would not be clear to one of ordinary skill in the art how a reduction value of a traveling drive force could be determined based on an acceleration difference.  Further clarification is required to allow the claim to be clear.  
In regards to claim 2, “a reduction value” has been claimed in both claim 1 and claim 2, making it unclear if this is the same reduction value for both claims or if claim 2 introduces a new reduction value, rending the claim indefinite.  
In regards to claim 3 and 5, “a rod side pressure sensor” is not clear because it is not known what a “rod side” would be considered.  It is not clear what side a “rod side” would be considered, as this could be interpreted as being on a bottom o trop side of the lift arm cylinder, or some other pressure sensor.  
In regards to claim 4, the claim is dependent upon rejected claim 2, and is therefore rejected.    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirao (US 20130259620).
In regards to claim 1, Shirao discloses of a wheel loader (Abstract) comprising:
a vehicle body to which wheels are attached on a front side and a rear side thereof (Fig 1, Part 55), respectively;
a working device provided on the front side of the vehicle body (Fig 1 Part 52, Para 0059);
a hydraulic cylinder configured to drive the working device (Fig 1 Parts 19 and 26, Para 0059);
an engine serving as a power source, configured to generate traveling drive force of the vehicle body and thrust of the hydraulic cylinder (Para 0061-0062, 0067-0068);
an acceleration sensor configured to detect acceleration of the vehicle body (Para 0072);
a rotational speed sensor configured to detect rotational speed of the wheels (Para 0070);
a thrust sensor configured to detect thrust of the hydraulic cylinder (Para 0068, Part 22); and
a control device configured to control the traveling drive force of the vehicle body (Fig 2 Part 12), wherein the control device is configured to:
determine a reduction value of the traveling drive force based on first vehicle body acceleration of the vehicle body calculated using the acceleration detected by the acceleration sensor (Para 0072-0073), second vehicle body acceleration of the vehicle body calculated using the rotational speed of the wheels detected by the rotational speed sensor (Para 0070, 0081, 0092, Fig 6), and the thrust of the hydraulic cylinder detected by the thrust sensor (Para 0092, 0085, 0090, 0068); and
reduce the traveling drive force based on the reduction value and output the reduced traveling drive force (Para 0092, 0077, 0073).
In regards to claim 3, Shirao discloses of the wheel loader according to claim 1, wherein 
the working device includes a lift arm rotatably attached to the vehicle body, a bucket rotatably attached to the lift arm, a lift arm cylinder as the hydraulic cylinder configured to operate the lift arm, and a bucket cylinder as the hydraulic cylinder configured to operate the bucket (Para 0092, 0085, 0090, 0068, Fig 1), 
a bottom side pressure sensor as the thrust sensor configured to detect pressure on a bottom side of the lift arm cylinder and a rod side pressure sensor as the thrust sensor configured to detect pressure on a rod side of the lift arm cylinder are provided (Para 0114, 0092, 0085, 0090, 0068), and
the control device is configured to calculate thrust of the lift arm cylinder by using the bottom side pressure sensor and the rod side pressure sensor (Para 0114, 0092, 0085, 0090, 0068).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirao in view of Aoki et al. (US 20160201294; hereinafter Aoki).
In regards to claim 2, Shirao discloses of the wheel loader according to claim 1, wherein the control device is configured to:
…
correct the temporarily determined reduction value so that the reduction value becomes smaller as the thrust of the hydraulic cylinder detected by the thrust sensor becomes larger (Para 0023, 0092, 0099); and
reduce the traveling drive force by the … reduction value and output the reduced traveling drive force (Para 0092, 0077, 0073).

However, Shirao does not specifically disclose of in a case where acceleration difference between the first vehicle body acceleration calculated using the acceleration detected by the acceleration sensor and the second vehicle body acceleration estimated using the rotational speed of the wheels detected by the rotational speed sensor is equal to or greater than a predetermined value, temporarily determine a reduction value of the traveling drive force in accordance with the acceleration difference;
reduce the traveling drive force by the corrected reduction value and output the reduced traveling drive force.

Aoki, in the same field of endeavor, teaches of in a case where acceleration difference between the first vehicle body acceleration calculated using the acceleration detected by the acceleration sensor and the second vehicle body acceleration estimated using the rotational speed of the wheels detected by the rotational speed sensor is equal to or greater than a predetermined value, temporarily determine a reduction value of the traveling drive force in accordance with the acceleration difference (Para 0040, 0059-0061, 0030);
reduce the traveling drive force by the corrected reduction value and output the reduced traveling drive force (Para 0059-0061).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel loader according to claim 1, as taught by Shirao, to include in a case where acceleration difference between the first vehicle body acceleration calculated using the acceleration detected by the acceleration sensor and the second vehicle body acceleration estimated using the rotational speed of the wheels detected by the rotational speed sensor is equal to or greater than a predetermined value, temporarily determine a reduction value of the traveling drive force in accordance with the acceleration difference, as taught by Aoki, in order to determine if the engine is outputting the requested traveling drive force (Para 0059).
In regards to claim 4, Shirao in view of Aoki teaches of the wheel loader according to claim 2, 
wherein the reduction value is predetermined in accordance with the acceleration difference (Aoki Para 0040, 0059-0061, 0030), and
a correction value of the reduction value is determined in advance in accordance with the thrust of the hydraulic cylinder (Shirao Para 0092, 0085, 0090, 0068).
The motivation of combining Shirao and Aoki is the same as that recited for claim 2 above.  
In regards to claim 5, the claim recites analogous limitations to claim 3, and therefore is rejected on the same premise.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kobiki (US 20160024755) discloses of a controller that sets a higher driving speed when a load it large and a low speed when the load is small.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663